                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


 ILIR KAMBO,
       Plaintiff,

           v.                                                   No. 3:17-cv-992 (VAB)

 ANDREW M. SAUL,
 Commissioner, Social Security
 Administration,
       Defendant.


                                   ORDER REMANDING CASE

          On June 16, 2017, Ilir Kambo (“Plaintiff”) filed for review of a decision by the

Commissioner of Social Security (the “Commissioner”) denying him disability insurance

benefits under Title II of the Social Security Act following July 11, 2013. See Complaint, dated

Jun. 16, 2017, ECF No. 1. On October 5, 2017, the Social Security Administration (“SSA”) filed

the transcript of the administrative record. Social Security Transcripts, filed Oct. 5, 2017, ECF

No. 11.

          In the two years since the transcripts were filed, the Court has granted multiple

extensions of time to allow the parties to investigate and brief the issues fully. See Orders, dated

May 22, 2018, Aug. 23, 2018, Nov. 21, 2018, Mar. 28, 2019, May 28, 2019, and June 18, 2019,

ECF Nos. 16, 19, 21, 23, 25, 27, and 30.

          On July 3, 2019, the Commissioner filed a consent motion to reverse his decision and

remand this action to the SSA for further proceedings, in order to remedy errors in the ALJ’s

decision. Defendant’s Motion for Entry of Judgment Under Sentence Four of 42 U.S.C. § 405(g)

with Reversal and Remand of the Cause to the Defendant (“Mot. to Remand”), ECF No. 31, at 1.

On remand, the ALJ will re-assess Mr. Kambo’s residual functional capacity, acquire
supplemental vocational expert testimony, and offer Mr. Kambo another opportunity for a

hearing. The ALJ will also be instructed to take any further action necessary to complete the

administrative record. Id. at 1–2. The Commissioner stated that Plaintiff’s counsel had been

contacted and consented to the relief sought. Id. at 2.

       Under 42 U.S.C. § 405, the Court has the “power to enter, upon the pleadings and

transcript of the record, a judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the cause for a rehearing.” 42

U.S.C. § 405(g). The Court “must determine whether the Commissioner’s conclusions ‘are

supported by substantial evidence in the record as a whole or are based on an erroneous legal

standard.’” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (citation omitted).

       Remand is proper for legal error or a lack of substantial evidence supporting the

conclusions of the Administrative Law Judge. Id. at 505 (“In sum, because we are unsure exactly

what legal standard the ALJ applied in weighing Dr. Jobson’s opinion, because application of the

correct standard does not lead inexorably to a single conclusion, and because the Commissioner

failed to provide plaintiff with ‘good reasons’ for the lack of weight attributed to her treating

physician’s opinion as required by SSA regulations, we conclude that the proper course is to

direct that this case be remanded to the SSA to allow the ALJ to reweigh the evidence pursuant

to the 1991 Regulations, developing the record as may be needed.”).

       The Commissioner has moved for the Court to “enter an Order and Judgment reversing

[her] decision and remanding this case to the Commissioner for additional administrative

proceedings,” because further fact-finding is necessary to “remedy errors” and determine if that

decision is supported by substantial evidence. Mot. to Remand at 2. Because there is good cause

to reverse and remand this case and there is no objection, the Court GRANTS the



                                                  2
Commissioner’s motion, and VACATES and REMANDS the Commissioner’s decision for

further development of the record and additional administrative proceedings under sentence four

of 42 U.S.C. § 405(g).

         The Clerk of the Court is respectfully directed to enter judgment for Mr. Kambo, remand

this case to the Commissioner for rehearing and further proceedings, and close this case.

         The Clerk of the Court is further instructed that, if any party appeals to this Court the

decision made after the remand, any subsequent Social Security appeal is to be assigned to this

judge.

         SO ORDERED at Bridgeport, Connecticut, this 11th day of July, 2019.

                                                          /s/ Victor A. Bolden
                                                        VICTOR A. BOLDEN
                                                        UNITED STATES DISTRICT JUDGE




                                                   3
